MORRISON, Presiding Judge.
This is an appeal from an order revoking probation.
The record before us discloses that appellant was on April 15, 1959, convicted of the offense of robbery by assault, assessed a punishment of five years, and that the execution of the sentence was suspended and appellant was placed on probation, conditioned that he should not violate the law and should remain in the State of Texas.
In March of 1960, at the hearing on the motion to revoke, it was established that appellant had gone to houses of prostitution in Mexico and that he had been convicted for the offenses of drunkenness and speeding.
Appellant did not testify but called his parents and his priest, who stated that they hoped to improve appellant’s conduct if probation was not revoked.
We find the evidence amply sufficient to support the order revoking probation. Miller v. State, 167 Tex. Cr. Rep. 570, 330 S. W. 2d 466.
The judgment is affirmed.